Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 17, 2021

                                      No. 04-21-00189-CV

                                       Bill Trevino HALL,
                                            Appellants

                                                v.

                                      Jackline ROLLINS,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-16578
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

        On May 24, 2021, the trial court clerk filed a notification of late record, notifying this
court that the clerk’s record has not been filed because appellant has failed to pay or make
arrangements to pay the clerk’s fee for preparing the record based on the recalculated, corrected
costs.
        It is therefore ORDERED that appellant provide proof to this court within ten (10) days
of the date of this order that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee.

        It is further ORDERED that the clerk’s record must be filed no later than ten (10) days
after the date appellant’s written proofs are filed with this court. If appellant fails to respond
within the time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP.
P. 37.3(b).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court